Title: Bidé de Chavagnes to John Adams: A Translation, 8 June 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       My very dear sir
       Nantes, 8 June 1780
      
      I am very concerned about your health and that of your dear children and Messieurs Dana and Thaxter. I had the honor to write you more than two weeks ago, asking you for news and entreating you to send it to me, for I take the most lively interest in the continuation of our correspondence and, excepting the demands of business, it would give me great pain were it to end. The pleasant time that I have spent with Mme. de Chavagnes has benefitted me greatly. She always asks for news of you, whom she would like to meet, and sends her regards. I am very sad to have to leave her tomorrow to return to Brest. I need all my reason and courage in the present circumstances and those to come. Some time ago the naval commander at Brest proposed that I embark as second officer on the Bien Aimé of 74 guns, the vessel that I left for my poor old Sensible. When it comes to doing my duty I cannot say no. I cannot say what the result of my good fortune will be, but I was told that this vessel would very shortly be escorting a fleet. I do not know its destination, but I pray to God that our encounters will be no worse than those between Boston, Ferrol, and Brest, for the Bien Aiméis by far the worst sailer of all the King’s vessels, liable to be caught very quickly and unable to catch anything herself. This I know from having served on her for a year. I am destined for bad ships and old frigates, but I go everywhere cheerfully, hoping that fortune which has been kind so far will be so again. And if our combined forces can operate this year as they should, you, the ministers, will be able to give yourselves and the people a lasting and advantageous peace. These matters are in good hands and I pray to heaven that it will be so, and that if I do not have the pleasure of seeing you in Paris this winter, as I desire and hope, in two years I will be able to return you to your dear country and charming family which it would give me great pleasure to see before I die. But all is dictated by Providence and, although one may seek to sway it with all his strength, it must be obeyed. That is what I intend to do, particularly now. I would be most happy to hear that you are enjoying your stay in our country, which prides itself on your presence, and to wish you good health and happiness. In the continuation of your remembrance, kindness, and friendship be most assured of the gratitude and sincere, respectful devotion with which I have the honor to be forever, my very dear sir, your very humble and very obedient servant,Bidé de chavagnes capne des vaux du roy
      I embrace your dear children and the little Dr. Cooper with all my heart. I pray that when you see Monsieur Sartine you will remind him of me and offer him my profound respects. No longer a commander, I cannot, with propriety, write to him directly. Many regards to Mr. Dana and Mr. Thaxter.
     